IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


2016 JUDICIAL SALE OF REAL-ESTATE            : No. 8 WM 2018
BY CAMERON COUNTY TAX CLAIM                  :
BUREAU, CO-OWNER JOHN FLOYD                  :
CAREY, SR.                                   :
                                             :
                                             :
PETITION OF: JOHN FLOYD CAREY,               :
SR.                                          :


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.